PER CURIAM.
Appellant appeals the denial of his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850 which primarily raised the issue of ineffective assistance of counsel. We affirm.
Appellant had also filed what he styled as “Supplemental Grounds for Post-Conviction Relief” asserting failure to receive proper credit for time served in jail following his arrest.
It not being clear from the record before us that appellant brought the supplemental question of proper credit for time served to the attention of the trial court, our affirmance is without prejudice to that question being presented in the lower court by a further motion pursuant to rule 3.850.
OTT, Acting C. J., and DANAHY and CAMPBELL, JJ., concur.